Citation Nr: 0808684	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for lumbar 
radiculopathy and stenosis with degenerative disc disease, 
claimed as a low back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
bilateral hearing loss attributable to his active service.

3.  The veteran is not currently diagnosed as having 
tinnitus.

4.  The veteran is not currently diagnosed as having 
asbestosis.

5.  The veteran is not currently diagnosed as having chronic 
sinusitis.

6.  The veteran is not currently diagnosed as having a low 
back disorder attributable to his active service.



CONCLUSION OF LAW

1.  Bilateral hearing loss was not caused or worsened by 
service, nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for service connection for asbestosis have 
not been met.  38 U.S.C.A. § 1131 (West 2002) 38 C.F.R. §  
3.303 (2007). 

4.  The criteria for service connection for chronic sinusitis 
have not been met. 38 U.S.C.A. § 1131 (West 2002) 38 C.F.R. 
§  3.303 (2007).

5.  A back disorder was not caused or worsened by service, 
nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Although there was no subsequent adjudication 
following the March 2006 notice, the veteran is not 
prejudiced as service connection is being denied.  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2004 notice was given prior to 
the appealed AOJ decision, dated in July 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  The veteran was scheduled to appear for a 
Travel Board hearing in November 2007, but he did not appear.  
There is no evidence of record suggesting that the veteran 
had wished to reschedule his hearing.  

VA is not required to schedule the veteran for a physical 
examination for his claims of service connection because the 
evidence does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based.  As such, the Board will not 
remand this case for a medical examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, asbestosis, chronic sinusitis and a low back 
disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a grant of service connection there must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Bilateral hearing loss

The veteran contends his currently diagnosed bilateral 
hearing loss was caused by active service.  The veteran noted 
that his battle station was near a 40 mm gun and a 5 inch 
gun.  He was not issued hearing protection.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

Upon the veteran's July 1958 enlistment examination, no 
notation was made as to a preexisting hearing impairment.  
His whispered voice hearing test revealed 15/15 hearing 
acuity.  Further, the veteran's service medical records 
(SMRs) do not reflect any complaints of or treatment for 
hearing-related problems.  The veteran's March 1962 
separation medical examination does not reflect hearing loss 
upon service discharge, and his whispered voice hearing test 
revealed a score of 15/15.  

There is no evidence of record reflecting treatment for 
hearing loss within one year of service separation or for 
many years thereafter.  The record reflects that the veteran 
first sought treatment for his hearing loss in 2001 and was 
issued hearing aids.  The veteran was diagnosed as having 
mild to severe sensorineural hearing loss in his right ear 
and mild to moderately severe sensorineural hearing loss in 
his left ear.  No etiology for the hearing loss was noted.  

Upon review of the evidence of record, the Board finds that 
service connection must be denied.  The veteran was not 
treated for bilateral hearing loss in service or for many 
years thereafter.  The record does not support that the 
veteran's hearing loss was related to any in-service noise 
exposure.  Absent competent medical evidence linking the 
veteran's current bilateral hearing loss to service, service 
connection must be denied on a direct basis.  Further, the 
evidence reflects no treatment for bilateral hearing loss 
within a year of service discharge, therefore, service 
connection is also denied on a presumptive basis.  

Tinnitus

The veteran requests service connection for tinnitus.  

The veteran's SMRs, including his enlistment and separation 
medical examinations, are devoid of any complaints of or a 
diagnosis of tinnitus.  The veteran's post-service medical 
evidence is also devoid of any complaints of or a diagnosis 
of tinnitus.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of tinnitus.  Absent a disease 
or injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, because there 
is no evidence of tinnitus related to the veteran's service, 
service connection must be denied.

Asbestosis

The veteran seeks service connection for asbestosis.  Of 
note, the veteran did not reply to the March 2004 VCAA notice 
requesting the possible source(s) of his alleged asbestos 
exposure.  

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  

The veteran served aboard the U.S.S. Gearing and the U.S.S. 
Arcadia.  The veteran's SMRs, including his enlistment and 
separation examinations, are devoid of any reference to a 
lung condition, including asbestosis.  Further, the SMRs do 
not reflect that the veteran had been exposed to asbestos 
during service.  

The veteran's post-service medical records do not reflect 
treatment for or a diagnosis of asbestosis.  In January 2002, 
the veteran underwent a VA pulmonary function test and had 
advised that he was formerly a 1-2 pack per day smoker.  The 
test revealed that he had normal spirometry, and no diagnoses 
related to his lungs were made.  That same month, the veteran 
underwent quadruple bypass surgery and was subsequently 
treated with a hand held nebulizer for respiratory therapy.  
No lung condition was noted.

Upon review of the evidence, the Board finds that service 
connection for asbestosis must be denied.  There is no 
current diagnosis of any lung condition, including 
asbestosis, nor does the record reflect in-service exposure 
to asbestos.  Further, there were no in-service complaints of 
a lung condition.  As noted above, absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of asbestosis related to the veteran's service, 
service connection must be denied.

Chronic sinusitis

The veteran seeks service connection for chronic sinusitis, 
claimed to be due to exposure to lead paint in an enclosed 
area while in service.  He was not issued a mask when exposed 
to the paint.  

The veteran's SMRs, including his enlistment and separation 
medical examinations, are devoid of any sinusitis diagnosis 
or treatment for a sinus-related condition.  Upon enlistment 
and separation, his sinuses were noted to be normal.  

The veteran's post-service medical records do not reflect 
treatment for chronic sinusitis, nor is there an opinion 
which links the veteran's alleged sinusitis to lead-paint 
exposure in service.  

In March 2004, the veteran was treated for complaints of 
sinus congestion and cough, but no sinusitis diagnosis was 
made.  In April 2004, the veteran again sought VA treatment 
complaining of difficulty sleeping due to sinus drainage and 
cough.  No diagnosis was made, but the veteran was prescribed 
cough medicine. 

Given the evidence of record, the Board finds that service 
connection cannot be granted for chronic sinusitis.  Pursuant 
to Sanchez-Benitez, absent a diagnosis of a current 
disability, the basic compensation statutes cannot be 
satisfied.  Thus, because there is no diagnosis of chronic 
sinusitis related to service, service connection must be 
denied.

Low back disorder

The veteran contends that his low back disorder is related to 
service. 

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran's SMRs are devoid of any complaints of back pain 
or a diagnosis of a back disorder.  The veteran's enlistment 
and separation medical examinations are also devoid of any 
reference to a back disorder.  

In December 2001, the veteran sought VA treatment complaining 
of back pain and leg pain while walking.  The veteran was 
assessed as having spinal stenosis.  No notation was made as 
to the cause of the back disorder.  

In April 2002, the veteran sought VA treatment for back pain.  
The physical examination revealed back spasms and the veteran 
was again assessed as having spinal stenosis.  

In June 2002, the veteran underwent a MRI of his back.  The 
veteran was found to have multi-level degenerative changes in 
his lumbar spine.  Further, spinal stenosis was noted, as 
well as, narrowing of nerve roots.  The reviewer indicated 
that he could not rule out metastatic disease, although he 
believed it to be unlikely.  No likely cause of the back 
disorder was noted.  

In a November 2003 VA treatment record, the veteran sought 
treatment for back pain.  He indicated that he experienced 
the back pain since 1989, but it had worsened in the last 5 
years.  The veteran used a cane to ambulate, but it did not 
help the back pain associated with prolonged walking.  The 
assessment was back pain secondary to degenerative joint 
disease and spinal stenosis.  The physician did not indicate 
the likely cause of the veteran's back disorder.  

Given the evidence as outlined above, the Board finds that 
service connection for a back disorder is not warranted.  
There is no evidence that veteran had a back disorder or 
injury in service.  In fact, the first evidence of record 
reflecting a back disorder was in 2001-nearly 40 years since 
the veteran's discharge from service.  Thus, service 
connection is denied on a presumptive basis.  Absent 
competent evidence linking the veteran's current back 
disability to service, service connection is also denied on a 
direct basis.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for asbestosis is denied.

Service connection for chronic sinusitis is denied.

Service connection for a low back disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


